DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DARREN MORROW,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3098

                              [March 31, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 50-2008-CF-013831-AXXX-MB.

  Darren Morrow, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.